Citation Nr: 1209430	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michelle L. Zimbler, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968.  His personnel records indicate a period of active duty for training (ACDUTRA) commencing in February 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
A November 2009 decision remanded the Veteran's appeals for service connection for a back disability and service connection for PTSD.  A May 2011 rating decision granted the Veteran service connection for PTSD.  Accordingly, a claim for service connection for PTSD is no longer in appellate status before the Board.

In October 2011 the RO issued a statement of the case with regard to a claim for service connection for a skin disorder resulting from exposure to herbicides.  The Veteran did not submit a substantive appeal with regard to this issue.  Accordingly there is no claim for service connection for a skin disorder currently in appellate status before the Board.  

The  issue of an increased rating for bilateral hearing loss was raised by the Veteran in October 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for diabetes mellitus and the issue of entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic back disorder was not manifested during the Veteran's service or for many years after separation from service, and the most probative evidence indicates that the Veteran's current back disorder, diagnosed as lumbar disc disease with mechanical low back pain, is not related to the Veteran's complaints of low back pain during service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
	
In January 2006, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A December 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran has been provided a VA examination.  The Veteran has provided testimony at a hearing.  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

III.  History and Analysis

The Veteran asserts that his current low back disability developed as a result of back injuries he experienced during service.  In February 2006 he claimed that he fell and injured his back while working in the boiler room aboard a Navy ship.  The Veteran testified in August 2009 that he had no back disorder or back pain prior to service.  He attributed his back disorder to a back injury during service resulting from carrying heavy ammunition.  The Veteran asserted that he had had back pain ever since service.  He stated that he did not seek treatment for his back pain until about 15 years earlier when he reinjured his back at work.  

Service treatment records (STR) show that in February 1967 the Veteran sprained his back while lifting a crate.  A March 1967 STR notes that the Veteran was lifting five gallon paint cans and he again sprained his back.  He was put on light duty.  On a November 1967 Report of Medical History, the Veteran reported that he had, or had previously had, recurrent back pain.  A December 1967 physical examination report for entry to active duty notes that the Veteran reported a back injury during training aboard the USS Hyman in Jacksonville, Florida.  He stated that he had been on a working party carrying cargo onboard.  The examiner noted prior lumbar strain and noted no current disability.  A May 1968 STR notes that the Veteran had a history of persistent low back pain following a lifting injury.  The provisional diagnosis was acute low back pain.  X-rays of the lumbar spine were normal.  The impression was low back syndrome and the Veteran was prescribed muscle relaxants and analgesics.  No back disability was noted on discharge examination in December 1968.

On November 30, 1967, the Veteran converted from the reserves to active duty.  As noted above, the December 1967 examination for entry to active duty discussed the Veteran's prior back complaints while on ACDUTRA.  The Veteran was not found to have a current back disability by the December 1967 examiner.  Accordingly the Veteran's back is considered to have been sound at entrance to active duty.  

The first post-service evidence of a back disability is a September 2000 private treatment report from the Orthopaedic Clinic of Daytona Beach.  The Veteran was noted to have back pain and pain which radiated up the leg.  A myelogram and CAT scan indicated that the Veteran had L5-S1 herniated nucleus pulposus which was starting to calcify central and to the right.  Degenerative changes at L2-L3, L3-L4, and L4-L5 with modest spinal stenosis were noted.

VA and private medical records dated from September 2000 to present show continued treatment for the Veteran's back disability.  None of the medical personnel provided any opinions linking the Veteran's current lumbar spine disability to his military service.

On VA examination in July 2010 the Veteran reported a twisting injury aboard ship.  He stated that he was carrying ammunition up a ladder well when he slipped and twisted his back.  The VA examiner examined the Veteran and reviewed the Veteran's STR and his post-service medical records.  The diagnosis was lumbar disc disease with moderate mechanical low back pain.  The VA examiner opined that the Veteran's current lumbar spine disability is unrelated to the in-service back injury.  

The Board recognizes that the Veteran complained of back pain on several occasions during service.  Furthermore, the Board acknowledges that the Veteran is competent to report back pain symptoms ever since service despite the lack of medical evidence of such for many years after discharge.  Notably, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report that he has experienced back pain ever since military service, the Board finds that the question of whether the Veteran's current back disability is related to in-service back complaints is too complex to be addressed by a layperson.  This etiology of the Veteran's current back disability is not amenable to observation alone.  

In this case there is a VA medical statement opining that the Veteran's back complaints during service are unrelated to his current lumbar spine disability, and thus, his complaints of pain.  The VA examiner reviewed the Veteran's medical history and provided a rationale for his opinion.  He noted that the Veteran's current lumbar disability is consistent with expected normal aging outcomes independent of his soft tissue injury in the 1960s.  

Not only is there a medical opinion against the Veteran's claim, but there are no medical opinions in support of his claim.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for the Veteran's back disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

A May 2011 rating action granted service connection and a 30 percent rating for PTSD.  An August 2011 rating decision denied service connection for diabetes mellitus.  In October 2011 the Veteran submitted a timely notice of disagreement with respect to the 30 percent rating assigned for PTSD and with respect to the denial of service connection for diabetes mellitus.  The RO has not issued a statement of the case with respect to these denials.  See 38 C.F.R. § 20.201 (2011).  Under this circumstance, the Board must remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case that addresses the issue of entitlement to a rating in excess of 30 percent for PTSD and the issue of entitlement to service connection for diabetes mellitus.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  These particular claims should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


